UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4512


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERMINIO SOLANO-MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:12-cr-00553-PMD-1)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.  Robert Nicholas Bianchi, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herminio      Solano-Martinez           appeals         his    conviction      and

sixty-month sentence, following his guilty plea, to possession

with   intent     to    distribute     500       grams   or    more       of    cocaine,    in

violation    of    18    U.S.C.   §    2     (2012),      21    U.S.C.          § 841(a)(1),

(b)(1)(B) (2012).          Solano-Martinez’s counsel filed a brief in

accordance      with    Anders    v.   California,            386 U.S. 738   (1967),

stating that there are no meritorious grounds for appeal but

questioning the validity of Solano-Martinez’s guilty plea and

the    reasonableness       of    Solano-Martinez’s             statutory            mandatory

minimum sentence.         Solano-Martinez was notified of his right to

file a pro se supplemental brief but has not done so.                                 Finding

no error, we affirm.

            Because      Solano-Martinez           did   not        move       the    district

court to withdraw his guilty plea, any errors in the Fed. R.

Crim. P. 11 hearing are reviewed for plain error.                              United States

v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002); see Henderson v.

Untied States, 133 S. Ct. 1121, 1126-27 (2013) (discussing plain

error standard).          A review of the record establishes that the

district court complied with Rule 11’s requirements, ensuring

that Solano-Martinez’s plea was knowing and voluntary, that he

understood the rights he was giving up by pleading guilty and

the sentence he faced, and that he committed the offense to



                                             2
which he was pleading guilty.                  Accordingly, we affirm Solano-

Martinez’s conviction.

              We review a sentence “under a deferential abuse-of-

discretion standard.”           Gall v. United States, 552 U.S. 38, 41

(2007).       The first step in this review requires us to ensure

that    the    district    court     committed     no   significant      procedural

error,    such      as   improperly    calculating      the    Guidelines      range,

failing to consider the 18 U.S.C. § 3553(a) (2012) factors, or

failing to adequately explain the sentence.                    Id. at 51; United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                           If the

sentence      is    procedurally      reasonable,       we    then    consider     the

substantive        reasonableness     of   the   sentence     imposed,       “tak[ing]

into account the totality of the circumstances.”                     Gall, 552 U.S.

at 51.        Moreover, “[a] statutorily required sentence . . . is

per se reasonable[.]”           United States v. Farrior, 535 F.3d 210,

224 (4th Cir. 2008).

              Here, the district court properly calculated Solano-

Martinez’s         Guidelines     sentence,      considered      the     §     3553(a)

factors, and sentenced Solano-Martinez to a sixty-month term,

the    statutory      mandatory    minimum.      We   therefore      conclude    that

Solano-Martinez’s         sentence    is    procedurally       and    substantively

reasonable.

              In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                            We

                                           3
therefore   affirm   the    district    court’s      judgment.       This   court

requires that counsel inform Solano-Martinez, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Solano-Martinez requests that a petition be

filed,   but   counsel     believes    that   such    a   petition    would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on his client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       4